Title: To George Washington from William Gordon, 13 July 1786
From: Gordon, William
To: Washington, George



My dear Sir
London July 13. 1786

Your favour of Apr. 20th was forwarded from Boston in May, & was received the beginning of this week, upon my returning from Ipswich in Suffolk, where I had the pleasure of hearing that a complete farmer had been forwarded to you, in whom I hope you will have satisfaction, though not capable of filling up Mr Lund Washington’s place. Such a steward as you have described & wish to have, is not easily found; but your friends, who are numerous even in this country, will be looking out for one that will answer. Till you can happen of a person, that is capable of taking off the additional burden from your

shoulders, it cannot be expected that you can be so frequent in corresponding as otherwise.
You have my most sincere thanks for the honour you have done me in subscribing & in promoting subscriptions; & must pray your Excellency to present my compliments to the Honle James Mercer, & make my acknowledgments to him for his paronage. My friend Jonathan Mason Esqr. of Boston or Mr James Jackson of Jamaica Plain, will transact the business of the bill. Doubt not but the gentlemen at Warren are possessed of more honour, than to attempt the payment of it in paper. The step that Rhode Island has taken in issuing paper &c. must be reprobated by all who are both honest & judicious. Such measures instead of lessening will increase difficulties, & are like drinking water in the dropsy. The mention of the dropsy has reminded me of my intention to write about bilious complaints, with which your Lady is troubled. Being in company sometime back with an apothecary of my acquaintance & a clergyman, they were the subject of conversation. The clergyman mentioned the case of a gentlewoman whom he knew, that, after consulting the first physicians in England & trying the waters in different places & obtaining no cure, was effectually cured by taking the yolk of a new laid egg in the morning fasting, for some considerable time. The apothecary turning to me said, “I apprehend many of our disorders arise from the contents in the stomach being of such a nature, that they will not incorporate with each other; & I can easily conceive that the egg may be of service by producing that incorporation, as it mixes both with oil & water, & compounds each with itself in one mass.” The thought pleased me, & the last friday while at Ipswich I made the following experiment. Having the yolk of a new laid egg, I procured the gall of a sheep hot out of the body, poured a quantity of the bile upon the egg, & with the motion of a tea spoon not exceeding the motion in the stomach, soon united the two bodies; upon that a good quantity of oil was added which was soon incorporated thro the like agitation; then followed a large portion of water, which succeeded as well. I then tried what effect salt of wormwood would have upon the mixture; it produced no fermentation whatsoever. The whole was left all night in the bason, & by morning the oil appeared to be much separated & risen to the top; but in the body such a mixture would have been subject to a continual

motion & would not have cooled. Should your Lady be induced to try the effects of the yolk, it will afford me the greatest pleasure to hear that she is benefited by it, so as to have her complaints wholly removed.
Am glad that the key & its appendage are safe. Before I forget it, would observe that as your writing is probably known at the Post Office, & I am very obnoxious to the promoters of the late war, & they have too great influence in the cabinet, it may be best that when you honour me with a letter it should be directed by another hand, that there should be no suspicion of a correspondence, so that should I have occasion to write upon any particular subjects that may possibly turn up, such suspicion may not prevent my letters coming to Mount Vernon. The nation is loaded with taxes & what with these & the dearness of provision the people are hard put to it to procure a livelihood. There are at present fine prospects upon the ground—appearances of great plenty, except the article of apples which have failed in general.
We left Boston Apr. 16, but the wind changing we did not reach the grand bank of Newfoundland till the 4th of May. On the 5th we had a fine fair breeze, & from that day we had a most charming run to the channel. On the 26th we landed at Gravesend, took a post chaise & got to London in the ⟨late⟩ evening. It pleased God to grant us upon the whole a good voyage. We were sea sick only the first day; with no storms or tempests; met with no accidents; had plenty of good provision; were well accommodated; & enjoyed good company.
Upon our arrival found as many of our relations & friends living & in health, as could be reasonably expected after a sixteen years absence. A fortnight back the last tuesday, we paid a visit to Ipswich, where we were first settled & lived thirteen years. We were received with the greatest cordiality & affection; for they were opposed to the war & hearty Americans. The next Saturday I set out for my native place Hitchin in Hertfordshire, to see my sister & a few other relations. I mean to finish all journeys before the month is out, that I may apply myself without interruption to the Work in Hand; but before I go to the press must wait till I have received from Mr Hazard at New York further accounts of subscriptions. The publications of the printers at Boston & elsewhere proved very injurious; but abuse & ingratitude,

when persons are vexed at the disappointments they meet with; are nothing uncommon. I shall guard against being warped by any provocations or favours from exercising faithfulness; & flatter myself that impartial judicious part of mankind will approve the goodness of my intentions & the uprightness of my conduct. I design doing myself the honour of writing shortly to the Marquis La Fayette. I have been almost in one continual hurry since my arrivall; & shall be most heartily rejoiced when it is over. The plants you was so good as to send me I brought over; they are ⟨still⟩ alive shewing out near or at the root. They are at Newington about three miles from the city where we ⟨live⟩ with Mrs Gordons brother; but when you direct let it be at Mr Field’s Apothecary No. 95 Newgate Street London. We are wholly at a loss as to our future settlement but the same kind Providence that has hitherto cared for us I desire to rely upon for comfort during my remaining pilgrimage. Should you think of any way in which I can be the least serviceable to you, pray you to do me the honour of imploying me. Mrs Gordon joins in most affectionate regards to your Excellency, your Lady, your friends at Alexandria, the last married couple (whose fruitfulness I wish to hear of) my young friend, Mr & Mrs Lund Washington, & whoever else of my acquaintance you may occasionally fall in with, particularly Dr Craik. I remain with the sincerest esteem, My dear Sir, Your most obedient & humble servant

William Gordon

